Contrary to the defendant’s contention, there was no Brady violation (see Brady v Maryland, 373 US 83 [1963]) in the instant case (see People v LaValle, 3 NY3d 88, 110 [2004]; People v Cortijo, 70 NY2d 868, 870 [1987]). Furthermore, the trial court providently exercised its discretion in denying the defendant’s motion to dismiss the indictment because of a Rosario violation (see People v Rosario, 9 NY2d 286 [1961]), since there was no showing that the defendant was substantially prejudiced (see People v Martinez, 71 NY2d 937, 940 [1988]; People v Best, 186 AD2d 141 [1992]).
The defendant’s contention that the evidence was legally insufficient to establish his guilt of rape in the third degree is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Resolution of issues of credibility is primarily a matter to be determined by the jury, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, *66690 AD2d 80 [1982]). Spolzino, J.P., Florio, Angiolillo and Dickerson, JJ., concur.